Citation Nr: 1017474	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  03-16 203	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from December 1966 to 
November 1968.  Service aboard a ship in the waters offshore 
the Republic of Vietnam is indicated by the record. 

This matter comes before the Board on remand from the United 
States Court of Appeals for Veterans Claims (Court).  The 
Board denied this claim in a decision dated in April 2005.  
The veteran appealed the Board's decision to the Court.  The 
Court granted a joint motion to vacate and remand, 
incorporating the joint motion by reference.  

In the joint motion that brought about the remand from the 
Court, the parties agreed that the evidence reflected the 
possibility that the veteran's ship may have entered "brown 
water" or fresh water when it entered DaNang Harbor.  The 
remand called for the Board to determine whether Da Nang 
Harbor is a fresh-water port, and whether the veteran's ship 
was on an inland waterway.  The Board remanded to the agency 
of original jurisdiction (AOJ) in order to obtain evidence 
necessary to answer these questions.  


FINDINGS OF FACT

1.  The veteran was diagnosed with type II diabetes mellitus 
in January 1991.

2.  The veteran served aboard a deep-water naval vessel in 
waters offshore the Republic of Vietnam; his ship was briefly 
in Da Nang harbor.  

3.  Da Nang harbor is a "blue water port," not an inland 
"brown water" waterway.  

4.  The veteran never set foot ashore in the Republic of 
Vietnam.  

5.  The Veteran does not have type 2 diabetes mellitus that 
is related to his military service.


CONCLUSION OF LAW

The veteran does not have type II diabetes mellitus that is 
the result of disease or injury incurred in or aggravated by 
active military service; type II diabetes mellitus may not be 
presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1101, 1110, 1116, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (Mayfield I), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2001 and June 2007.  Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, any timing errors have 
been cured by the RO's subsequent actions.  Id.

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured information relevant to the Veteran's 
claim of having been exposed to herbicide agents while 
serving in the Navy.  The Veteran was also afforded a VA 
physical examination in connection with his claim, and was 
afforded a personal hearing in March 2005 before the 
undersigned Veterans Law Judge.  VA has no duty to inform or 
assist that was unmet.  

The Veteran was diagnosed with type 2 diabetes mellitus in 
1991.  His STRs contain no evidence of complaint or treatment 
related to diabetes.  He contends that his diabetes is due to 
exposure to herbicide agents used to defoliate portions of 
Vietnam during the war there.  The record shows that the 
Veteran served aboard a deep water Navy destroyer that served 
in the waters offshore Vietnam.  While he has stated that he 
never actually set foot ashore in Vietnam, he has stated that 
his ship at one time tied up in the harbor at Da Nang, 
Vietnam, and contends that he was thereby exposed to 
herbicides.    

In the course of the Board's aforementioned remand to the 
AOJ, the AOJ was tasked with ascertaining from the Veteran 
the date on which his ship was in Da Nang harbor.  In 
response, the Veteran stated that he could not remember.  The 
AOJ determined by other means that the Veteran's ship was in 
Da Nang harbor sometime during the period May 31, 1967, to 
June 22, 1967.  

Of record is a copy of a Service Bulletin issued by the VA 
Compensation & Pension (C&P) Service dated February 2009.  In 
that document, direction is given to VA claims adjudicators 
that indicates that the C&P service has determined that 
service aboard a "blue water" navy ship that entered a deep 
water harbor in Vietnam, specifically including the harbor at 
Da Nang, did not constitute "brown water" service for the 
purpose of presumptive herbicide exposure.  These deep water 
harbors are considered to be part of the offshore "blue" 
waters, not part of the inland "brown" waters.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  Certain chronic diseases, including diabetes 
mellitus, may be presumed to have been incurred in service if 
they have become manifest to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. § 3.307(a)(3); 3.309(a) (2009).

Here, the record shows that the Veteran is currently 
diagnosed with type 2 diabetes mellitus that was first 
diagnosed in February 1991, more than 30 years after leaving 
military service.  However, the record shows no treatment for 
or diagnosis of type II diabetes mellitus during the 
veteran's military service or within one year of separation 
therefrom.  Additionally, there is no medical opinion 
evidence that attributes the onset of diabetes to the 
veteran's period of military service.  Additionally, there is 
no evidence of direct exposure to herbicides during service, 
which led to the onset of diabetes.  Thus, there is no basis 
on which to grant direct service connection.  38 C.F.R. §§ 
3.303, 3.304, 3.309.

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e).  The term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  The list of diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents includes type 2 diabetes mellitus.  For 
service connection to be granted for type 2 diabetes mellitus 
due to an association with herbicide agents, it must be 
manifested to a degree of 10 percent or more at any time 
after service.  See C.F.R. § 3.307(a)(6)(ii) (2004); Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  A veteran who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, will be presumed to have 
been exposed during such service to an herbicide agent unless 
there is affirmative evidence to the contrary.  Id.  

As noted above, a veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Here, however, there 
is no evidence of record showing that the veteran actually 
served in Vietnam.  At a March 2005 hearing before the 
undersigned Veterans Law Judge, the veteran described a very 
brief port visit of about four hours to Da Nang, Vietnam.  
The veteran testified that this was the only time his ship 
was in Vietnam.  The veteran indicated that during this time 
his ship was tied up alongside a submarine tender, and that 
he went aboard the tender to carry food stores back to his 
ship.  He also testified that ashore, the nearby area was 
lush, and not defoliated.  The report of a telephone contact 
with the veteran dated in January 2003, shows the veteran 
told a representative of the RO that he did not set foot 
ashore in Vietnam.  The Board thus concludes that the veteran 
never actually set foot ashore in Vietnam.

An opinion of the VA General Counsel holds that service on a 
deep-water naval vessel off the shores of Vietnam may not be 
considered "service in the Republic of Vietnam" for 
purposes of 38 U.S.C. § 101(29)(A).  VAOPGCPREC 27-97 (July 
23, 1997).  This is consistent with the definition of service 
in the Republic of Vietnam found in 38 C.F.R. § 3.307, which 
includes "service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam."  38 C.F.R. § 
3.307(a)(6)(iii) (emphasis added).  Thus, presumptive 
exposure to herbicide agents in Vietnam requires duty or 
visitation in Vietnam, that is, to have actually set foot 
ashore in Vietnam.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran who never actually 
set foot in Vietnam is not entitled to a presumption of 
exposure to herbicides or to the presumptive service 
connection associated with exposure.  Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  
Noting that, in enacting the laws related to service 
connection for diseases presumed to be caused by herbicide 
exposure, Congress' express focus was on ground troops, the 
Haas court, in accordance with the Supreme Court's holding in 
Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 
U.S. 837 (1984), deferred to VA's regulatory interpretation 
of the governing statute.  The Federal Circuit's holding 
means that in order for the presumption of exposure to 
herbicides in Vietnam to apply, a veteran must have actually 
set foot on the land mass of Vietnam, or, have been present 
in the inland waterways of that country during the statutory 
period (so-called "brown water" naval activity).  See Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 
S.Ct. 1002 (2009).  

Here, by his own admission the Veteran never actually set 
foot in Vietnam, and because he did not serve aboard a 
"brown water" vessel, he is not entitled to a presumption 
of exposure to herbicides or to the presumptive service 
connection associated with such exposure.  

The Board recognizes the veteran's frustration with the 
requirement that he must have actually set foot ashore in 
Vietnam in order to have the statutory presumption of 
exposure work in his favor.  However, the Board is bound by 
precedential opinions issued by the VA General Counsel.  See 
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2009); 
see also Haas, supra, deferring to this interpretation.  
Thus, since VAOPGCPREC 27-97 mandates that, absent having 
actually been ashore in Vietnam, service on a deep-water 
naval vessel off the shores of Vietnam may not be considered 
service in the Republic of Vietnam for the present purposes, 
the Board cannot, as a matter of law, award service 
connection for type II diabetes mellitus based on presumptive 
exposure to herbicide agents.  

As the Haas court noted, 

There are no doubt some instances in which the 
"foot-on-land" rule will produce anomalous 
results.  That is not surprising.  Line-drawing in 
general often produces instances in which a 
particular line may be overinclusive in some 
applications and underinclusive in others. As the 
Supreme Court has explained, "any line must 
produce some harsh and apparently arbitrary 
consequences."   Mathews v. Diaz, 426 U.S. 67, 83, 
96 S.Ct. 1883, 48 L.Ed.2d 478 (1976).  But just 
because some instances of overinclusion or 
underinclusion may arise does not mean that the 
lines drawn are irrational.   See  Vance v. 
Bradley, 440 U.S. 93, 108 (1979) (line-drawing is 
upheld even if the classification "is to some 
extent both underinclusive and overinclusive, and 
hence the line drawn by Congress is imperfect"); 
 Mass. Bd. of Ret. v. Murgia, 427 U.S. 307, 314 
(1976) ("Perfection in making the necessary 
classifications is neither possible nor 
necessary.").

Haas, supra, at 1193.  

Because the evidence weighs against the Veteran's claim, the 
benefit-of-the-doubt rule does not aid the claimant.  
38 C.F.R. § 3.102 (2009).  


ORDER

Entitlement to service connection for type II diabetes 
mellitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


